DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 03/02/2022.  Claim 8 has been amended. Claims 1-7, 9 and 11 are cancelled. No claim has been newly added. Claims 8, 10 and 12-18 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Karl has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (US. Pub. No. 2017/0364220, hereinafter “Karl”) in view of Ko et al. (US. Pub. No. 2018/0188910, hereinafter “Ko”).
As to claim 8,  (Currently Amended) Karl discloses a computing device [figure 10A, mobile systems “156”] comprising:

a processor [figure 11C, CPU “188”] configured for executing the instructions [paragraph 62, processor 188 may format media content];
a spine member [figure 11B, shoulderband “172”], wherein the spine member includes the memory and the processor [figure 11C, memory “186” and processor “188” are disposed at the spine member “172”]; 
a plurality of display pages [figures 10A-C, a plurality of display pages], each display page coupled at a first edge of the page to the spine member and having a second edge, opposite the first edge that is free to rotate about an axis defined by the spine member [figures 10A-C, each display page “162” has a first edge coupled to the spine member and a second edge opposite to the first edge that is free to rotate about the axis], wherein at least one page includes two separately controllable displays on opposite sides of the page [figures 10A-C, separate controllable display (i.e., 162 and 164), paragraph 60]; and
a plurality of fold-in displays [figures 10A-C, a plurality of fold-in displays], wherein each of the fold-in OLED displays includes a first display surface that is attached to a page of the plurality of display pages[figures 10A-C, a first display surface 162 attached to a page of display pages] , a second display surface that is attached to another page of the plurality of display pages [figures 10A-C, a second display surface 164 attached to another page of display pages].
Karl does not disclose continuous fold-in OLED displays; and 
third display surface that connects the first and second display surfaces, wherein the foldable third display surfaces of each of the continuous fold-in OLED displays is located proximate to the spine member relative to the first and second display surfaces.
Ko teaches a computing device [figure 10, “1000”] comprising a continuous fold-in OLED display [figure 10, a continuous fold-in OLED display, paragraph 36, display may include an organic LED (OLED) display]; and
a foldable third display surface that connects first and second display surfaces [figure 10, a foldable third display surface], wherein the foldable third display surfaces of each of the continuous fold-in OLED displays is located proximate to a spine member relative to the first and second display surfaces [figure 10, foldable third display connects first surface (left) and second surface (right) located proximate to the spine member].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the computing device of Karl to comprise a continuous fold-in OLED display; and a foldable third display surface that connects first and second display surfaces, wherein the foldable third display surfaces of each of the continuous fold-in OLED displays is located proximate to a spine member relative to the first and second display surfaces, as taught by Ko, in order to set the layout of the corresponding application so that the application is displayed in the same layout (Ko, paragraph 4).
As to claim 15,    (Previously Presented) Karl, as modified by Ko, discloses the computing device of claim 8, wherein each individual foldable display is free to fold and unfold without imparting any strain on the foldable section of an adjacent foldable display [Karl, figures 10A-C, each individual foldable display is free to fold and unfold]. 
claim 17,    (Currently Amended) Karl, as modified by Ko, discloses the computing device of claim 8, wherein each display page is coupled at its first edge to the spine member by a hinge mechanism [Karl, figures 10A-C, hinge mechanism], wherein the hinge mechanism is configured to permit a display page to rotate about the hinge mechanism with respect to another display page of the plurality of display pages when no torques are applied to the hinge mechanism, other than torques due to gravitational forces on elements of the computing device and forces that hold the device in a stationary position when resting on a flat surface in an unfolded configuration [Karl, figures 10A-C, the hinge mechanism is configured to permit a display page to rotate about the hinge mechanism with respect to another display page of the plurality of display pages when no torques are applied to the hinge mechanism, other than torques due to gravitational forces on elements of the computing device and forces that hold the device in a stationary position when resting on a flat surface in an unfolded configuration].
Karl, as modified by Ko, discloses the claimed invention except for rotating about the hinge mechanism with respect to another display page by up to a maximum angle of 170 to 179 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the rotation by up to a maximum angle of 170 to 179 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 18,     (Previously Presented) Karl, as modified by Ko, discloses the computing device of claim 17, wherein the hinge mechanism is configured to permit the display page to rotate about the hinge mechanism with respect to the another display page by an angle of 180 degrees when a torque about the hinge mechanism [Ko, figure 10, display page on the left to .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Ko, as applied to claim 8 above, further in view of Prushinskiy et al. (US. Pub. No. 2018/0103132, hereinafter “Prushinskiy”).
As to claim 16,    (Previously Presented) Karl, as modified by Ko, discloses the computing device of claim 8, further comprising at least one continuous fold-out OLED display [Karl, figures 19, fold-out display], wherein the continuous fold-out OLED display includes a first display surface that is attached to a first page of the plurality of display pages, a second display surface that is attached to a second page of the plurality of display pages [Karl, figure 19, first display surface”344” of first page, second display surface “348” of second page], wherein the first and second pages are the pages that are most distant from each other when the computing device is configured such that the first and second pages of the fold-out OLED display are arranged with the other pages between them [Yanagisawa, figures 3A-D, “103” and “104” are the pages that are most distant from each other  with other pages “101” and “102” between them]. 
Karl, as modified by Ko, does not disclose a foldable display surface on an outside perimeter of the spine member, wherein the foldable display surface connects the first and second display surfaces.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the computing device of Karl to comprise a foldable display surface on an outside perimeter of the spine member, wherein the foldable display surface connects the first and second display surfaces, as taught by Prushinskiy, in order to output a large amount of contents by using a wide screen (Prushinskiy, paragraph 11).
Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Ko, as applied to claim 8 above, further in view of Lee et al. (US. Pub. No. 2015/0266272, hereinafter “Lee”).
As to claim 10,    (Previously Presented) Karl, as modified by Ko, discloses the computing device of claim 8.
Karl, as modified by Ko, does not disclose a bend limit layer coupled to the foldable display surface of the foldable display and configured to increase its stiffness non-linearly when a radius of a bend of the bend limit layer is less than a threshold radius of curvature of the foldable display, the threshold radius of curvature being less than 3 mm.
Lee teaches a computing device comprising a bend limit layer [figure 1B, “WM” coupled to foldable display surface “DP”] coupled to the foldable display surface of the foldable display and configured to increase its stiffness non-linearly when a radius of a bend of the bend limit layer is less than a threshold radius of curvature of the foldable display [paragraph 77].

Karl, as modified by Ko and Lee, discloses the claimed invention except for the threshold radius of curvature being less than 3 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the threshold radius of curvature being less than 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 12,    (Previously Presented) Karl, as modified by Ko, discloses the computing device of claim 8. 
Karl, as modified by Ko, does not disclose a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display, the threshold radius of curvature being less than 3 mm.
Lee teaches a computing device comprising a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display [paragraph 77].

Karl, as modified by Ko and Lee, discloses the claimed invention except for the threshold radius of curvature being less than 3 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the threshold radius of curvature being less than 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 13,    (Previous Presented) Karl, as modified by Ko, discloses the computing device of claim 8.
Karl, as modified by Ko, does not disclose a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display, the threshold radius of curvature being less than 1 mm.
 Lee teaches a computing device comprising a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display [paragraph 77].

Karl, as modified by Ko and Lee, discloses the claimed invention except for the threshold radius of curvature being less than 1 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the threshold radius of curvature being less than 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 14,    (Previous Presented) Karl, as modified by Ko, discloses the computing device of claim 11.
Karl, as modified by Ko, does not disclose a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display, the threshold radius of curvature being less than 0.5 mm.
Lee teaches a computing device comprising a plurality of bend limit layers coupled to the foldable display surfaces of the foldable displays and configured to increase non-linearly the stiffness of the foldable display surfaces when a radius of a bend of the bend limit layers is less than a threshold radius of curvature of the foldable display [paragraph 77].

Karl, as modified by Ko and Lee, discloses the claimed invention except for the threshold radius of curvature being less than 0.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the threshold radius of curvature being less than 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622